 

a

 

  
      

 

 

| SOUTHERN DISTRICT OF CALIFORNIA iS Ey rma ME |
; ; seu ki ate 1% bocce annneennmeene |
UNITED STATES OF AMERICA JUDGMENT IN A CRIM Na casn-MMe
(For Revocation of Probation or Stipervised Release)
Vv. (For Offenses Committed On or After November 1, 1987)
BASILIO PARRA-GUZMAN (1) os .
_ Case Number: 3:19-CR-07091-AJB
Kenneth J Troiano
Defendant’s Attorney
REGISTRATION NO. 94587-208
O- |
THE DEFENDANT:
[x]. admitted guilt to violation of allegation(s) No. One and Two
[] was found guilty in violation of allegation(s) No.: . after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number - Nature of Violation
a - “nv1, Committed a federal, state or local offense

nv35, Illegal entry into the United States _

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any _
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 18, 2019

 

 

ON. ANTHONY J. BATTA@LY
UNITED STATES DISTRICT JUDGE

 
 

|

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations —

 

DEFENDANT: BASILIO PARRA-GUZMAN (1) , . Judgment - Page 2 of 2
CASE NUMBER: .  3:19-CR-07091-AJB
~ IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

12 MONTHS WITH Six (6) Months to run Concurrent and Six (6) Months to run Consecutive to Criminal
Case#19cr1047-AJB.

 

Sentence imposed pursuant to Title 8 USC Section 1326(b). .

The court makes the following recommendations to the Bureau of Prisons:

Designation to the North Central Region of the United States, State of Illinois near Chicago to
facilitate family visits.

0

[x

CL] The defendant is remanded to the custody of the United States Marshal.

_ The defendant shall surrender to the United States Marshal for this district: 0
O at AM. on |
fl as notified by the United States Marshal.

 

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onorbefore |
11 as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

-RETURN
I have executed this judgment as follows:.
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:19-CR-07091-AJB
